 

Exhibit 10.3

 

[g201705041834375544107.jpg]

December 3, 2012

Bo A. Cumbo

Home Address:  REDACTED

Dear Bo:

Congratulations on being selected as Vice President, Business Development, at
Sarepta Therapeutics {the "Company"), effective January 2, reporting to Chris
Garabedian, Chief Executive Officer. Your employee orientation will begin at a
mutually agreed upon time on your hire date at our Cambridge office, 245 First
Street, Suite 1800, Cambridge, MA.

Your annualized starting wage will be $275,000.00 per year which will be paid
semi-monthly in accordance with the Company's normal payroll procedures. As an
employee, you may also be eligible to receive certain employee benefits offered
by the Company.  Eligibility for our current benefit plans are the date of hire.
You should note that the Company may modify salaries and benefits from time to
time as it deems necessary.

You will participate in our performance bonus program beginning in 2013 with a
target rate of 30% of your base pay. The actual bonus paid could be more or less
than target, depending upon the evaluation of your 2013 individual goals, as
well as corporate performance for 2013 and subsequent years.

We will recommend to the Compensation Committee of our Board of Directors after
commencement of your employment that you receive a grant of options to purchase
65,000 shares of the Company's Common Stock, and your grant will be subject to
the approval of the Compensation Committee or its delegate. Your grant will be
priced in accordance with our equity incentive plan and our policies governing
stock option grants.

Under our current policy, the grant date of such option will be fixed as either
(i) the last trading day of the month during which a meeting of the New Employee
Option Committee or Compensation Committee is held to approve such option or
(ii) the effective date of an action by unanimous written consent of the
Compensation Committee approving such option.  The exercise price of such option
will equal the closing sales price of the Company's Common Stock as reported by
The NASDAQ Global Market on the grant date. Twenty-five percent of the shares
underlying the option will vest on the one­year anniversary of the date of the
commencement of your employment, and 1/48 of the shares underlying the option
will vest on each monthly anniversary of the date of the commencement of your
employment thereafter, such that the shares underlying the option will be fully
exercisable on the fourth annual anniversary of the date of the commencement of
your employment, subject to your continued employment through any such
anniversary dates. Shares shall only vest on such dates; no rights to any
vesting shall be earned or accrued prior to such dates.

 

 

 

425 354.5038     3450 Monte Villa Parkway, Bothell, WA 98021

 

SAREPTA THERAPEUTICS.COM

--------------------------------------------------------------------------------

Bo A. Cumbo

December 3, 2012

Page 2 of 3

 

As a part of the employment process, we reserve the right to conduct background
investigations and/or reference checks on all potential employees to the fullest
extent permitted under applicable law. Your job offer, therefore, is contingent
upon a clearance of such background investigation and/or reference check.

Parking

Onsite parking at the Cambridge location is available through Laz Parking
(www.lazparking.com). If you elect to park in this lot, you must first fill out
the appropriate paperwork and register with Laz Parking. The Company will
reimburse your Laz Parking expenses up to a maximum of $130 per month, which is
fifty percent (50%) of the current monthly Laz Parking fee, in accordance with
the Company's expense reimbursement policy.

Employment At-Will

If you accept our offer of employment, you will be an employee at-will, meaning
that your employment is of indefinite duration and either you or the Company may
terminate our employment relationship at any time for any reason, with or
without cause and with or without advance notice. In the event of your
resignation, we request that you give the Company at least two weeks' notice.

None of the benefits offered to you by the Company create a right to continue in
employment for any particular period of time. Any statements to the contrary
that may have been made to you are unauthorized and are superseded and cancelled
by this offer letter. Please also remember that employment terms like your
position, hours of work, work location, compensation, the stock option plan, and
other employee benefits may change over the course of employment at the
Company's discretion.

Severance Benefits

Following commencement of your employment with the company you will be eligible
to enter into the company's standard Change in Control and Severance Agreement.
This agreement will outline any severance benefits you may be eligible for in
the event of certain terminations of your employment.

Proprietary Rights Agreement.

As a condition of your employment, you are required to sign a Confidential
Proprietary Rights and Non­ Disclosure Agreement ("Agreement"). The Agreement is
enclosed to give you an opportunity to read it prior to your hire date. The
Agreement must be signed on or before your hire date as a condition of
employment.

We need to emphasize the importance we place on the proper treatment of all
proprietary information, including that which you may have come into contact
with in your prior employment. The Company is extending this offer to you based
upon your general skills and abilities, and not your possession of any trade
secret, confidential or proprietary information of a former employer. The
Company requires that you do not obtain, keep, use for our benefit, or disclose
this type of information from any prior employers to us. By accepting this
offer, you will also be affirming to the Company that you are not a party to any
agreement with a prior employer that would prohibit your employment with us.

Moreover, you agree that during the term of your employment, you will not engage
in any other employment, occupation, consulting, or other business activity
directly related to the business in which the Company is now involved or becomes
involved during the term of your employment, nor will you engage in any other
activities that conflict with your obligations to the Company.

425 354.5038     3450 Monte Villa Parkway, Bothell, WA 98021

 

SAREPTA THERAPEUTICS.COM

--------------------------------------------------------------------------------

Bo A. Cumbo

December 3, 2012

Page 3 of 3

 

Eligibility for Employment.

The United States government requires all U.S. employers to verify that
employees are eligible to work in the United States. This law applies to
citizens and non-citizens.  Enclosed is a list of documents that are acceptable
for completing the employment verification (Form 1-9) process. Please bring your
documentation with you on your first day. The law requires that such
documentation be provided within 3 business days of the effective date of your
employment, or your employment relationship with the Company may be terminated.
In addition, since the Company is a Federal contractor, please note that we
participate in e-Verify (an online work authorization verification system).

Acceptance.

If you wish to accept employment with Sarepta Therapeutics, please sign this
letter and return one copy to me. This offer will remain open through Monday,
December 10, 2012.

This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements including, but not limited to,
any representations made during your interviews or relocation negotiations,
whether written or oral.  This letter, including, but not limited to, its
at-will employment provision, may not be modified or amended except by a written
agreement signed by the Company CEO or President and you.

We are pleased to welcome you to Sarepta Therapeutics. If you have any
questions, please give me a call at 617-444-8424.

Sincerely,

 

/s/ Joan Wood

 

Joan Wood

Vice President, Human Resources

 

AGREED TO AND ACCEPTED:

I accept the above written offer of employment under the terms in this letter.

 

Signature:

 

/s/ Bo Cumbo

 

Date:

 

December 3, 2012

 

 

425 354.5038     3450 Monte Villa Parkway, Bothell, WA 98021

 

SAREPTA THERAPEUTICS.COM